


110 HR 2149 IH: To amend title XVIII of the Social Security Act to waive

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2149
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. English of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to waive
		  the late enrollment penalty under the Medicare part D benefit for certain
		  months for individuals who are first eligible to enroll for such benefit for
		  2006 or 2007 and who enroll by the end of the first annual, coordinated
		  election period following their initial enrollment period, to limit the amount
		  of such penalty, and to require the Secretary of Health and Human Services to
		  conduct a study on such penalty.
	
	
		1.Short titleThis Act may be cited as the
			 Healthcare Eligibility for Late Participants (HELP) in Medicare Part D
			 Act of 2007.
		2.Medicare part D
			 late enrollment penalty waived for months before initial enrollment of
			 individuals who are first eligible to enroll for 2006 or 2007 and who enroll by
			 the end of the first annual, coordinated election period following their
			 initial enrollment period
			(a)In
			 generalSection 1860D–13(b)(3) of the Social Security Act (42
			 U.S.C. 1395w–113(b)(3)) is amended—
				(1)in
			 subparagraph (B), by inserting subject to subparagraph (C),
			 after For purposes of this subsection,; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(C)Special rule for
				2006 and 2007For purposes of subparagraph (B), the term
				uncovered month shall not include—
							(i)in
				the case of an individual whose initial enrollment period under section
				1860D–1(b)(2) ends before November 15, 2006, and who enrolls under a
				prescription drug plan or MA–PD plan during the annual, coordinated election
				period under section 1851(e)(3)(B), as applied under section
				1860D–1(b)(1)(B)(iii), that begins on such date, any month before January 2007;
				and
							(ii)in the case of an individual whose initial
				enrollment period under section 1860D–1(b)(2) begins on or after November 15,
				2006, but ends before November 15, 2007, and who enrolls under a prescription
				drug plan or MA–PD plan during the annual, coordinated election period under
				section 1851(e)(3)(B), as applied under section 1860D–1(b)(1)(B)(iii), that
				begins on November 15, 2007, any month before January
				2008.
							.
				(b)Effective date;
			 rebates for penalties previously collected
				(1)Effective
			 dateThe amendments made by subsection (a) shall be effective as
			 if included in the enactment of the Medicare Prescription Drug, Improvement,
			 and Modernization Act of 2003 (Public Law 108–173).
				(2)Rebates for
			 penalties previously collectedThe Secretary of Health and Human
			 Services shall establish a method for providing rebates of late enrollment
			 penalties paid pursuant to section 1860D–13(b) of the Social Security Act (42
			 U.S.C. 1395w–113(b)(3)(B)) for months before the date of the enactment of this
			 Act for which a penalty does not apply under the amendments made by subsection
			 (a) but for which a penalty was previously collected.
				3.Limitation on
			 amount of Medicare prescription drug late enrollment penalty
			(a)In
			 generalSuch section, as amended by section 2, is further
			 amended—
				(1)in subparagraph
			 (A), by striking The amount and inserting Subject to
			 subparagraph (C), the amount; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(D)Limitation on
				amount of penaltyIn no case shall the amount determined under
				subparagraph (A) for a part D eligible individual for a continuous period of
				eligibility exceed 25 percent of the base beneficiary premium computed under
				subsection
				(a)(2).
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall be effective as
			 if included in the enactment of the Medicare Prescription Drug, Improvement,
			 and Modernization Act of 2003 (Public Law 108–173).
			4.Report on
			 Medicare part D late enrollment penaltyNot later than one year after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 submit to Congress a report on the Medicare prescription drug late enrollment
			 penalty under section 1860D–13(b) of the Social Security Act (42 U.S.C.
			 1395w–113(b)). Such report shall include the following information:
			(1)The number of individuals who are subject
			 to and paying such penalty.
			(2)The average amount
			 of such penalty.
			(3)The number of
			 subsidy eligible individuals (as defined in section 1860D–14(a)(3) of such Act
			 (42 U.S.C. 1395w–114(a)(3))) who are individuals described in paragraph (1) and
			 the average amount of such penalty paid by such subsidy eligible individuals.
			
